*307Order, Supreme Court, New York County (Edward H. Lehner, J.), entered June 25, 2003, which, in an action for breach of a severance agreement providing for disability payments upon certain conditions, denied defendant’s motion to compel plaintiff to answer deposition questions concerning “professional services” that he admittedly rendered from 2001 to the present, or, in the alternative, to preclude plaintiff from presenting evidence of his alleged disability from 2001 to the present, unanimously affirmed, without costs.
Documents submitted in camera establish that the so-called “professional services” in question were rendered in connection with litigation that is presently the subject of a confidentiality order, do not constitute “employment” within the meaning of the parties’ severance agreement, and are not otherwise material and necessary to this action. Concur—Tom, J.P., Saxe, Williams, Marlow and Sweeny, JJ.